The paragraph of the decree which reads as follows: “ Further ordered, adjudged, determined and decreed that the selection and allotment of said $25,000 in bonds is reposed in the executrix, subject to the approval of the Court as to the value and character, having in mind the safety of the security as well as the income therefrom; said bonds to be investments legal for trust funds i i the State of New York, and that the same should be safeguarded by deposit thereof with a depositary to be designated by the Court, and that none should be withdrawn, sold or exchanged during the continuance of the trust without the knowledge of the depositary and the approval of the Court; that with respect to said Gertrude M. Moore and said nine institutions the said legacy was a valid legacy, did not fail, and was not void for indefiniteness and uncertainty as to the subject-matter of the gift, or for any other reason; and it is ” is changed and modified to read as follows: “ Further ordered, adjudged, determined and decreed that the selection and allotment of said $25,000 in bonds is reposed in the executrix; said bonds to be investments legal for trust funds in the State of New York, and that the same should be safeguarded by deposit thereof with a depositary to be designated by the court, and that none should be withdrawn during the continuance of the trust without the knowledge of the depositary and the approval of the court; that with respect to said Gertrude M. Moore and said nine institutions the said legacy was a valid legacy, did not fail, and was not void for indefiniteness and uncertainty as to the subject-matter of the gift, or for any other reason; and it is.” The paragraph reading “ Further ordered, adjudged, determined and decreed that the decree of judicial settlement of the accounts of the executrix herein, ordered to be rendered and settled as above, shall, so far as is necessary, conform to the provisions of this decree and order ” is reversed. The decree in all other respects is affirmed, with costs to all parties filing briefs, payable out of the estate. Hill, P. J., Rhodes, McNamee and Bliss, JJ., concur; Crapser, J.: I concur with the modified decree except in so far as the gifts of bonds are held to be general legacies. In regard to such decree I dissent and vote that the bequests were specific bequests of bonds *786at par value and were to be selected by the executrix. (Matter of Security Trust Co., 221 N. Y. 213, 219.)